Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0001127
                                                         23-JAN-2013
                                                         02:06 PM
                           SCPW-13-0001127

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                 vs.

                    CHRIS SLAVICK, Petitioner.


                         ORIGINAL PROCEEDING

    ORDER DENYING WITHOUT PREJUDICE MOTION FOR HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee
Slavick’s “Motion for Habeas Corpus”, which was filed on January
2, 2013, the document attached thereto and submitted in support
thereof, and the record, it appears that habeas corpus relief is
available to petitioner in the circuit court and petitioner
presents no special reason for invoking the supreme court’s
original jurisdiction.    See Oili v. Chang, 57 Haw. 411, 412, 557
P.2d 787, 788 (1976).    Therefore,
          IT IS HEREBY ORDERED that the motion for habeas corpus
is denied without prejudice to seeking habeas corpus relief in
the circuit court pursuant to HRS § 660-3 (1993).
          DATED:   Honolulu, Hawai#i, January 23, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack